Citation Nr: 0322443	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to April 
1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the RO-which denied the 
veteran's claim for service connection for nicotine 
dependence.  The RO also denied additional claims for service 
connection for chronic obstructive pulmonary disease 
(COPD/emphysema) and hypertension secondary to the nicotine 
dependence.  

The Board remanded the case to the RO in December 2000 for 
further development and consideration.

In April 2003, after receiving the case back from the RO, the 
Board denied the claim for service connection for nicotine 
dependence.  So only the claims for COPD/emphysema and 
hypertension remain.


REMAND

The veteran alleges that he began smoking cigarettes in 
service since they were routinely rationed (given out 
gratuitously).  And he says he eventually became chemically 
dependent on nicotine, while still in service, leading to his 
continued smoking after service due to his addiction and 
ultimately causing him to develop COPD/emphysema and 
hypertension.

Current law (38 U.S.C.A. § 1103 (West 2002) and 38 C.F.R. 
§ 3.300 (2002)) precludes granting service connection for any 
disability resulting from the use of tobacco-based products 
in service.  But the veteran filed his claim in March 1994, 
prior to the June 9, 1998, effective date of this new law.  






Also bear in mind, however, that the Board already-in April 
2003-denied the claim for service connection for nicotine 
dependence.  See VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. 
Reg. 42756 (1993).  And according to the veteran, 
his nicotine dependence was the precipitating cause of his 
COPD/emphysema and hypertension.  So by determining that his 
nicotine dependence, even assuming that he has or had a 
smoking addiction, is not related to his service in the 
military, there, in turn, is no basis for granting service 
connection for his COPD/emphysema and hypertension secondary 
to it.  See VAOPGCPREC 19-97 (May 13, 1997), 62 Fed. Reg. 
37954 (1997).  See also 38 C.F.R. § 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Nevertheless, when denying the claim for nicotine dependence 
in April 2003, the Board also undertook further development 
of the claims for COPD/emphysema and hypertension.  Prior to 
May 1, 2003, which was when the Board ordered that additional 
development, the Board's regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, the Board could direct its own 
personnel (Evidence Development Unit (EDU)) to undertake the 
action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs.  See 327 F.3d 1339 (Fed. Cir. 
2003) (the "DAV" case).  In that decision, the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C.A. § 7104(a), because 38 C.F.R. § 
19.9(a)(2) denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (which, here, is the RO) for initial 
consideration, and without having to obtain the appellant's 
waiver.  



In response to the Federal Circuit Court's decision in the 
DAV case, VA's General Counsel (GC) issued a precedent 
opinion concluding that the holding in the DAV case did not 
prohibit the Board from developing evidence in an appeal, 
provided the Board does not adjudicate the claim based on any 
new evidence it obtains unless the veteran waives his right 
to have the additional evidence initially considered by 
first-tier adjudicators at the RO who are under the purview 
of the Veterans Benefits Administration (VBA).  See 
VAOPGCPREC 1-2003 (May 21, 2003).

Based on that GC opinion, the Board continued, for a short 
time, to request development via the Board's EDU.  And as had 
been requested in the Board's April 2003 development 
memorandum, the Board's EDU contacted the local VA Medical 
Center (VAMC) in Tucson, Arizona, to obtain a supplemental 
medical nexus opinion concerning the likelihood that the 
veteran's COPD/emphysema and hypertension are related to his 
smoking and, in turn, his service in the military.

The VA physician who was designated to review the pertinent 
evidence in this case and provide that medical nexus opinion 
submitted the report of his findings in July 2003.  And while 
he acknowledged that the veteran most probably does have 
COPD/emphysema due to his smoking, the VA physician said 
there still is no good proof that he ever actually had a 
chemical addiction to nicotine while in service.  This, 
remember, is a medical determination, so unsubstantiated lay 
opinions (such as from the veteran, his representative, and 
others) will not suffice.  See VAOPGCPREC 19-97 (May 13, 
1997), 62 Fed. Reg. 37954 (1997).

In explaining the basis for the opinion, the VA physician 
pointed out that the veteran managed to stop smoking on 
several occasions after service, such as when he was told in 
about 1989 that he could die from it, albeit only to restart 
because it was socially acceptable since all of the people he 
was associated with also smoked.  Moreover, as for the 
hypertension, the VA physician indicated that condition is 
not even related to the veteran's smoking, much less to an 
addiction to nicotine (i.e., chemical dependence) acquired in 
service.  So that VA physician's opinion was clearly 
unfavorable to both of the claims at issue.



More recently, since obtaining that opinion and in light of 
the Federal Circuit Court's decision and other policy 
considerations, VA determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  This is especially important to note 
because the veteran has not been apprised of the July 2003 VA 
physician's findings insofar as the merits of this case.  So 
the RO must provide the veteran a supplemental statement of 
the case (SSOC) containing a discussion of that medical 
opinion as it relates to the claims at issue.  And the 
veteran, in turn, must be given an opportunity to submit 
additional medical or other evidence in response.  38 C.F.R. 
§ 19.31 (2002).

Therefore, this claim is REMANDED to the RO for the 
following:  

The RO should again review the record, 
including the additional medical nexus 
opinion obtained in July 2003 as a result 
of the Board's April 2003 development.  
If the claims remain denied, send the 
veteran and his representative an SSOC 
and give them an opportunity to submit 
additional medical or other evidence in 
response before returning the appeal to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



